Honorable James L. Shaver, Jr. State Representative 210 Merriman Avenue Post Office Box 592 Wynne, AR 72396
Dear Representative Shaver:
Upon review, it is apparent that Opinion No. 85-142 was issued in error.
Arkansas Statute 12-1722 reads in part as follows:
   Seventy-five percent (75%) of all fees collected by the Sheriff shall be paid into the County Treasury in the manner provided by law, or to the person entitled to receive the same or his order or his attorney of record.  The remaining twenty-five percent (25%) of all fees collected by the Sheriff shall be used by the Sheriff to establish a special fund to be known as the Radio Equipment and Replacement Fund.  All such funds so designated shall be invested by the Sheriff in an interest bearing account or certificate of deposit in one or more banking institutions domiciled within the State of Arkansas and insured by the Federal Deposit Insurance Corporation.  All sums paid into the Radio Equipment Repair and Replacement Fund by the Sheriff may accumulate as to principal and interest until such time as the deposits or a portion thereof are needed by the Sheriff to either repair, replace or purchase additional radio equipment used in and necessary to the operation of the Sheriff's office.  The court clerk shall on or before the 15th day of each month transmit to the Sheriff the fees collected under this Section, and the Sheriff shall dispose of such fees as provided in this Section.
From the above, I am of the opinion that it is proper for a Sheriff to spend monies deposited in the Radio Equipment, Repair and Replacement Fund without a prior appropriation from the Quorum Court.
The foregoing opinion, which I hereby approve, was prepared by Chief Deputy Attorney General Dan Kennett.